IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REAPPOINTMENT TO                 : NO. 466
                                        :
CRIMINAL PROCEDURAL                     : CRIMINAL PROCEDURAL RULES
                                        :
RULES COMMITTEE                         : DOCKET


                                   ORDER


PER CURIAM:



      AND NOW, this 31st day of December, 2015, Steven Stadtmiller, Esquire,

Allegheny County, is hereby reappointed as a member of the Criminal Procedural Rules

Committee for a term of three years commencing January 1, 2016.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.